DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey (1482976) and Sahler (4531736).  Downey discloses a toy vehicle playset (Fig. 1) having a base (11), a tower (10) coupled to the base at a bottom end and extending vertically to a top end with a helical track (13) disposed around the tower between the top and bottom ends (Fig. 3) and an object (17) moveably coupled to the tower, wherein an actuator (18) with a mechanism (20) is configured on the object such that actuation of the actuator causes the mechanism to be repositionable between an engaged with the track position that permits the object to descend the tower in first configuration at a first speed by traveling along the track in a spiral pattern and a disengaged from the track position that permits the object to descend the tower in a second configuration at a second faster speed by falling linearly and vertically along the tower toward the base (Fig. 5, page 1 lines 78-90).  Downey discloses the basic inventive concept with the exception of the top end of the tower having a securement mechanism that engages and releasably retains the object proximate to the top end of the tower by preventing the object from descending toward the bottom of the tower until released by the securement mechanism.  Sahler discloses a playset having a base (12) with a tower (14) extending vertically from the base and an object (30) movably coupled to the tower (Fig. 1).  A top end of the tower includes a securement mechanism (120) that is configured to engage and releasably retain the object proximate the top of the tower by preventing the object from descending toward the bottom of the tower until activated to release the object to descend the tower in a first configuration that causes travel in a spiral pattern along a track (40) of the tower (Fig. 2, column 2 lines 23-41).  Since both Downey and Sahler disclose toy playsets with towers configured with objects that descend the tower, it would have been obvious to one of ordinary skill in the art to modify Downey to include a securement mechanism the engages and releasably retains the object at the top end of the tower by preventing the object from descending the tower until an actuation occurs for the predictable of providing enhanced play value by requiring a specific actuation to cause the object to descend the tower in an entertaining manner.
Allowable Subject Matter
Claims 1-4, 6-9, 11, 12, 14, 15 and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a toy vehicle play set having a base, a tower coupled to the base and including a track disposed about the tower, an object moveably coupled to the tower and equipped with an actuator and a mechanism that is repositionable between an engaged position where the mechanism is engaged with the track of the tower and a disengaged position where the mechanism is disengaged from the track of the tower such that actuation of the actuator repositions the mechanism form the engaged and disengaged positions and further having a toy vehicle launcher coupled to the base and configured to launch a toy vehicle to impact the object as the object descends the tower.
The prior art also failed to disclose a toy vehicle play set having a base, a tower coupled to the base and including a track disposed about the tower, an object moveably coupled to the tower and equipped with an actuator, a first portion, a second portion and a resilient mechanism, wherein the first portion is rotatably coupled to the second portion and configured to rotate between a first position and a second position and the resilient mechanism is configured to bias the first portion to the second position and wherein the object is repositionable between a first configuration to descend the lower along the track and a second configuration where the object linearly descends the tower and actuation of the actuator reconfigures the object from the first configuration to the second configuration and actuates the resilient mechanism to bias the first portion from the first position to the second position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711